Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 August 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner except where lined through.  English translations were not provided for the lined through documents. See attached copy of PTO-1449.

Response to Restriction
2.	Applicants’ election without traverse of Group I (claims 1-2, 4, 58-60, 62-63, 66-67, 80, 97, and 107-110) in the reply filed on 14 August 2020 is acknowledged.

Status of Application
3.	The instant application is a national stage entry of PCT/US17/54608 filed 29 September 2017.  Claims 1-2, 4, 58-60, 62-63, 66-67, 80-82, 84, 96-97, and 107-110 are currently pending.  Claims 81-82, 84, and 96 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 August 2020.  Claims 1-2, 4, 58-60, 62-63, 66-67, 80, 97, and 107-110 are examined on the merits within.

Claim Rejections – 35 U.S.C. 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 2 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

6.	Claim 2 recites the limitation "the pylorus" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

7.	Claim 60 recites the limitation "the release rate-modulating polymer film" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections – 35 U.S.C. 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claim(s) 58-59, 97, 107, and 109 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellinger et al. (WO2015/191920).
Regarding instant claims 58-59, 97, and 107, Bellinger et al. disclose a gastric residence system comprising a first elastic component, a second component configured to release an active substance and a linker.  See abstract. The structure comprises a loadable polymeric component, i.e., carrier polymer and active ingredient.  See claim 7.  Active agents include memantine.  See page 38, lines 1-17. Bellinger et al. disclose that the loadable polymeric component allows for the ability to release the active substance over relatively long periods of time and the ability to tune the release rate/duration of release of the active component.  See page 26, lines 3-23. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Since Bellinger et al. disclose a carrier polymer and adamantane-class drug, as instantly claimed, it should function in the same manner. 
	Regarding instant claim 109, Bellinger et al. disclose a central elastic polymeric component coupled to between three and eight loadable polymeric components, each loadable polymeric component projecting radially from the central elastic polymer component to form a star-like shape.  See page 10, lines 14-32. The active substance, such as memantine, is entrapped within the polymeric matrix.  See page 37, lines 18-27 and page 38, lines 1-17. The active substance is configured to be released from the loadable polymeric components.  See page 37, lines 4-17. Bellinger et al. disclose that the loadable polymeric component allows for the ability to release the active substance over relatively long periods of time and the ability to tune the release rate/duration of release of the active component.  See page 26, lines 3-23.
	Thus the instant claims are anticipated by Bellinger et al. 

Claim Rejections – 35 U.S.C. 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-2, 4, 58-60, 62-63, 66-67, 80, 97, and 107-110 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellinger et al. (WO2015/191920) in view of Sonobe et al. (EP0415671).
Regarding instant claims 1, 4, 60, 62, 63, 66-67, 108 and 110, Bellinger et al. teach a central elastic polymeric component coupled to between three and eight loadable polymeric components, each loadable polymeric component projecting radially from the central elastic polymer component to form a star-like shape.  See page 10, lines 14-32. The active substance, such as memantine, is entrapped within the polymeric matrix.  See page 37, lines 18-27 and page 38, lines 1-17. The active substance is configured to be released from the loadable polymeric components.  See page 37, lines 4-17. The residence structure has a particular configuration such as a multi-armed star in a relaxed state (uncompacted).  The residence structure may be folded from the relaxed stated into a second compressed configuration (compacted).  See page 16-lines 32-33 and page 17, lines 1-2.  Bellinger et al. teach that the loadable polymeric component allows for the ability to release the active substance over relatively long periods of time and the ability to tune the release rate/duration of release of the active component.  See page 26, lines 3-23. Regarding instant claim 80 which recites product-by-process limitations, the Examiner notes “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
	Regarding instant claim 2, Bellinger et al. teach a gastric residence system comprising a first elastic component, a second component configured to release an active substance and a linker.  See abstract. The linker may be configured to degrade such that the residence structure breaks apart and is released from the location internally of the subject after a predetermined amount of time or when exposed to a select set of conditions.  See page 16, lines 8-31.  
	Regarding instant claims 58-59, 97, and 107, Bellinger et al. teach a gastric residence system comprising a first elastic component, a second component configured to release an active substance and a linker.  See abstract. The structure comprises a loadable polymeric component, i.e., carrier polymer and active ingredient.  See claim 7.  Active agents include memantine.  See page 38, lines 1-17. Bellinger et al. teach that the loadable polymeric component allows for the ability to release the active substance over relatively long periods of time and the ability to tune the release rate/duration of release of the active component.  See page 26, lines 3-23. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Since Bellinger et al. teach a carrier polymer and adamantane-class drug, as instantly claimed, it should function in the same manner. 
	Regarding instant claim 109, Bellinger et al. teach a central elastic polymeric component coupled to between three and eight loadable polymeric components, each loadable polymeric component projecting radially from the central elastic polymer component to form a star-like 
	 Bellinger et al. do not teach a release rate modulating polymer film.
	Sonobe et al. teach gastric retention devices.  See Title.  For purposes of controlling the erosion rate of the device, it may be coated.  The coating may be applied to the entire surface of the device or to parts thereof.  The coatings comprise polymers.  See page 4, lines 36-51. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply a release rate modulating polymer film to the gastric residence system of Bellinger et al. to control the erosion rate of the device.  One would have been motivated, with a reasonable expectation of success, to ensure the active agent is not released prior to entering the gastrointestinal system.    In addition, it would have been well within the purview of the skilled artisan to modify the gastric residence system to achieve the desired drug release profile since Bellinger et al. specifically teach that the loadable polymeric component allows for the ability to release the active substance over relatively long periods of time and the ability to tune the release rate/duration of release of the active component.  

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
13.	Claims 1-2, 4, 58-60, 62-63, 66-67, 80, 97, and 107-110  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-10, 13, 16, 18, 20-21, 23, 25, and 30-35 of copending Application No. 15/769949(reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims of Application No. 15/769949 are directed to gastric residence systems with compacted and uncompacted form comprising a carrier polymer and a therapeutic agent.  The main difference lies in the type of therapeutic agent.  However, the specification of Application No. 15/769949 states that the therapeutic agent can be an adamantane compound.  See paragraph [0011].  Thus the two are not patentably distinct. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
14.	No claims are allowed at this time.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA WORSHAM/Primary Examiner, Art Unit 1615